DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German DE 102006051814 B3 (DE’814). DE’814 teaches, in the embodiment of figure 3 for example, a launder (5) for moving molten metal (see the title for example) the launder comprising a ceramic top surface and a channel with an upper cross sectional area and a bottom tip comprising no cross sectional area where each side is planar and forma an angle of 45 degrees from the horizontal (see figure 3 for example) thereby showing all aspects of claims 1, 4 and 13.
With respect to claim 5, the channel of DE’814 is centered in the launder (see figures 2 and 3 for example).
With respect to claim 6, the channel width is greater than 50% of the launder width (see figures 2 and 3 for example). 
With respect to claim 10, the channel height is more than 50% of the launder height.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US  2008/0163999 to Hymas (Hymas) in view of DE’814. Hymas et al teaches a molten metal launder (figure 4 for example) made of graphite or ceramic (see paragraph [0032] for example) where the launder may have a V-shaped channel section (see paragraph [0035] for example) which is centered in the launder, showing all aspects of the above claims except the specific angles of the V shape being between 30 and 60 degrees, although this range falls within the general V shaped range of Hymas. DE’814, as applied above, teaches that V shaped launders with 45 degree angles were known in the molten metal moving art at the time the invention was filed. In the instant case, motivation to employ the V shaped launder shape of DE’814, allowed by the scope of Hymas, as the V shape recited in Hymas, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,942,473 to Chodash (Chodash) in view of DE’814. Chodash teaches a molten metal launder (figure 4 for example) made of graphite or ceramic (22) where the launder has a V-shaped channel section (see figures 4 and 7 for example) which is centered in the launder,and where the channel width is 50% or more of the launder width (see figures 4 and 7 for example) showing all aspects of the above claims except the specifically recited V shaped angles. DE’814, as applied above, teaches that V shaped launders with 45 degree angles were known in the molten metal moving art at the time the invention was filed. In the instant case, motivation to alter the size or shape of the channel of Chodash the known useful angular range of DE’814, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.


Claim(s) 1, 4, 5, 7 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0106441 A1 to Vincent (Vincent) in view of either of Hymas et al or Chodash. Vincent teaches a molten metal launder (figures 1 and 2 for example) including a channel (3) centered in the launder where the launder is made of ceramic (see paragraph [0034] for example), where the channel may be of s general V shape (figure 2), where the channel width is less than 50% of the launder width (see figure 1 for example) and the channel height is 50% or more of the launder height, thereby showing all aspects of the above claims except the specifically recited use of a V-shaped channel. As applied above, each of Hymas et al and Chodash teach that V-shaped launder channels are old, well known and equally useful channel shapes for molten metal launders. Motivation to modify the channel shape of Vincent to a V-shape as taught to be well known by each of Hymas et al and Chodash would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Claim(s) 1, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,744,093 to Davis (Davis) in view of DE’814. Davis teaches a launder for moving molten metal (figures 2 and 8 for example) made of a ceramic (18) including a central channel or two channels (see figure 8 for example) where the channel width is 50% or more of the launder with at the channel top (se figure 2 for example), thereby showing all aspects of the above claims except the specific use of a V-shaped channel. As applied above, DE’814 teaches that V sha[ed channels are old and well known useful channel shapes for molten metal launders. Motivation to modify the channel shape of Davis to a V-shape as taught to be well known by DE’814 would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Claim(s) 1, 4, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,967,827 to Campbell (Campbell) in view of DE’8914. Campbell teaches a launder for moving molten metal (figures 2 and 8 for example) made of a ceramic (18) including a central channel or two channels (see figure 8 for example) where the channel width is 50% or more of the launder with at the channel top (se figure 2 for example), thereby showing all aspects of the above claims except the specific use of a V-shaped channel. As applied above, DE’814 teaches that V-shaped launder channels are old, well known and equally useful channel shapes for molten metal launders. Motivation to modify the channel shape of Campbell to a V-shape as taught to be well known DE’814 would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.



Claims 9 , 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over any of Campbell, Davis or Vincent in view of DE’814. As applied to claim 1 above, each of Campbell, Davis and Vincent in view of De’814 teach a ceramic launder with a centered channel showing all aspects of the above claims except the specifically recited channel shapes or sizes, although the specification as originally filed and the claims as a whole allow for both the instantly recited shapes and sizes of the above claims and shapes and sizes outside of the claimed ranges. It has been held that motivation to alter the shape or size of a component of an apparatus without materially altering the effect of the component is a modification that would have been obvious to one of ordinary skill in the art at the time the invention was filed (see MPEP 2144.04 IV). In the instant case, motivation to alter the size or shape of the channel of any of Campbell, Davis or Vincent in view of DE’814 to any other equally useful size or shape would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Response to Arguments
Applicant’s arguments, see the amendment, filed on 10/18/2022, with respect to the rejection(s) of presently amended claim(s) 1, 4-11 and 13-15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied DE’814 teaching the newly added limitations of a planar channel surface and an angled side extending from a bottom tip to a top launder surface.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk